--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
Granger Cobb
 
January 1, 2012
 


This Amended and Restated Employment Agreement ("Agreement"), effective as of
January 1, 2012 (the "Effective Date"), sets forth the terms and conditions
under which Emeritus Corporation, a Washington corporation ("Emeritus"), and its
subsidiaries (the "Subsidiaries"), as designated from time to time by the Board
of Directors of Emeritus (the "Board"), agree to employ Granger Cobb
("Employee") to provide the services specified hereunder.  Emeritus and the
Subsidiaries are sometimes collectively referred to herein as the
"Company."  Each of Employee and Emeritus is sometimes referred to herein as a
"Party" and collectively referred to herein as the "Parties."
 
RECITALS
 
WHEREAS, the Company and Employee previously entered into an employment
agreement, effective as of September 1, 2007 (the "Prior Employment Agreement"),
setting forth the terms and conditions of Employee's employment in his role as
President and Co-Chief Executive Officer of the Company.
 
WHEREAS, the Parties now desire to amend and restate the Prior Employment
Agreement to set forth the terms and conditions of Employee's employment as
President and Chief Executive Officer of the Company, such Agreement to be
effective as of the Effective Date set forth above.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Parties agree as follows:
 
AGREEMENT
 
 
1.Service Period

 
Employee agrees to perform the duties of the Company's President and Chief
Executive Officer, for the period beginning on the Effective Date and ending on
December 31, 2014 or such earlier termination date pursuant to Section 7 below
(the "Initial Service Period"); provided, however, that the Initial Service
Period shall be extended for successive 12-month terms (subject to the
provisions of Section 7 below) so long as neither Employee nor the Company gives
written notice of non-renewal to the other Party not less than 90 days prior to
the then-current expiration date of the Service Period (each such 12-month term,
an "Extension Period," and together with any and all other Extension Periods,
the "Extended Service Period").  The Initial Service Period and the Extended
Service Period, if any, are collectively referred to herein as the "Service
Period."  If such notice of non-renewal is given, this Agreement shall expire at
the end of the Initial Service Period or then-current Extension Period, as the
case may be.  Notwithstanding the foregoing, if a Change of Control (as defined
below) occurs during a Service Period, the current Service Period shall
automatically be extended until 12 months following consummation of the Change
of Control to the extent it would otherwise expire prior
 



23525-0001/LEGAL22099915.8
 
1

--------------------------------------------------------------------------------

 

to expiration of such 12-month period.  The last day of the Service Period,
including any earlier date of termination pursuant to Section 7, is referred to
as the "Termination Date."
 
Notwithstanding the foregoing, but subject to the provisions of Section 7 and
Section 9, the Company and Employee acknowledge that Employee's employment is
and shall continue to be terminable at will (whether during or following the end
of the Service Period), with either Party able to terminate the employment
relationship for any or no reason not otherwise specifically prohibited by law
either during the Service Period or following expiration of the Service Period.
 
 
2.Services

 
During the Service Period, Employee shall render services to the Company
consistent with the positions of President and Chief Executive Officer of the
Company and Employee shall devote substantially his whole business time and
attention to performing Employee's obligations hereunder with regard to the
business of the Company.  Notwithstanding the foregoing, the Company hereby
acknowledges and agrees that Employee will be permitted to engage in Board and
charitable activities and manage his personal investments and real estate
transactions during the Service Period to the extent that they do not materially
interfere with Employee rendering services to the Company as described
hereunder.
 
 
3.Basic Service Compensation

 
During the Service Period, the Company shall, in consideration for Employee's
services hereunder, pay Employee an annual base salary of $750,000, payable
periodically in accordance with the Company's normal payroll practices.  The
base salary shall be reviewed by the Board (or the Compensation Committee
thereof, as applicable) at least annually while Employee is employed hereunder
and shall be set at a level competitive with base salaries of other chief
executive officers at companies in the same or similar industries as the
Company.  In addition, the Company shall provide the following:
 
(a)           Company-paid term life insurance on the Employee's life in the
amount of $5 million for the benefit of Employee's designated beneficiaries.
 
(b)           Company-paid long-term disability insurance providing disability
pay at an annual rate equal to 75% of the Employee's annual rate of base salary
as in effect from time to time under this Agreement.
 
(c)           Paid vacation (based on the Employee's annual rate of base salary
in effect at the time of payment) consistent with the Company's policy for other
senior management employees.
 
In addition, Employee shall be eligible to participate in any other Company
programs and/or benefits offered to employees of the Company generally and any
other Company programs and/or benefits offered to senior management (including
without limitation the executive non-qualified deferred compensation plan and
health insurance coverage for Employee and his dependents), in either case, in
accordance with, and subject to, the terms thereof; provided, however, that the
Company may unilaterally amend this paragraph to the extent it reasonably deems
necessary to avoid the imposition of excise taxes, penalties or similar charges
 

--
23525-0001/LEGAL22099915.8
 
2

--------------------------------------------------------------------------------

 

on the Company, including, without limitation, under Section 4980D of the
Internal Revenue Code of 1986, as amended (the "Code").
 
 
4.Annual Cash Bonus

 
Provided Employee has rendered services to the Company through December 31 of a
calendar year, Employee shall be eligible to receive an annual performance bonus
("Annual Bonus"), based on achievement of annual performance goals established
under the cash incentive plan or program applicable to Employee and other senior
management employees of the Company.  The target amount of the Annual Bonus for
employment during 2012 shall be equal to 130% of Employee's base salary in
effect for such year.  Each Annual Bonus under this Section 4 shall be paid as
soon as administratively practicable during the calendar year following the
calendar year to which the Annual Bonus relates (and, in any event, no later
than December 31 of such subsequent calendar year), with the first Annual Bonus
payable hereunder in 2013.  Employee's Annual Bonus target opportunity shall be
reviewed by the Board (or the Compensation Committee thereof, as applicable) at
least annually while Employee is employed hereunder and shall be set at a level
competitive with annual bonus opportunities of other chief executive officers at
companies in the same or similar industries as the Company.  Notwithstanding any
provision to the contrary, any grant of bonuses and any determination of whether
the applicable bonus goals have been achieved shall be made subject to the sole
and absolute discretion of the Board and/or the Compensation Committee, as
applicable.
 
 
5.Equity Compensation

 
Employee shall be eligible to receive equity awards under the Company's equity
plan as then in effect, as the same may be amended from time to time, with the
amount, terms and conditions of such equity awards to be determined by the
Compensation Committee (or a subcommittee thereof) in its sole discretion.  Any
such equity awards shall be intended to be competitive in amount and form as
equity awards granted to other chief executive officers at companies in the same
or similar industries as the Company.
 
 
6.Reimbursement of Expenses

 
The Company will reimburse Employee for reasonable out-of-pocket expenses
incurred on behalf of Employee in connection with the performance of services
hereunder by Employee, in each case subject to and consistent with Company
policy.
 
 
7.Termination of Employment

 
 
(a)Termination in General

 
The Service Period shall terminate on the first to occur of (i) the scheduled
expiration date of the then-current Service Period, assuming notice of
non-renewal by one of the Parties was provided in accordance with Section 1
above, (ii) Employee's death or Disability (as defined below), (iii) termination
of the Service Period by Employee with or without Good Reason (as defined below)
or (iv) termination of the Service Period by the Company (or a Successor
Employer, as defined below) with or without Cause (as defined
below).  Notwithstanding
 

--
23525-0001/LEGAL22099915.8
 
3

--------------------------------------------------------------------------------

 

anything herein to the contrary, in the event the Service Period terminates for
any reason, Employee will be entitled to receive the Accrued Obligations (as
defined below).
 
 
(b)Termination by the Company for Cause

 
If the Company terminates the Service Period for Cause, Employee will be
entitled to:
 
(i)           receive all of the accrued but unpaid compensation pursuant to
Section 3 hereof as of the Termination Date,
 
(ii)           receive all earned but unpaid Annual Bonus that Employee is
eligible to receive pursuant to Section 4 hereof,
 
(iii)            receive all of Employee's unreimbursed expenses as of the
Termination Date, incurred in accordance with Section 6 hereof, and
 
(iv)           retain all then vested stock options and any other vested equity
awards.
 
The amounts and the provisions specified in clauses (i) through (iv) above are
collectively referred to herein as the "Accrued Obligations."  The payments
under clauses (i) through (iii) shall be made to Employee on the Termination
Date or as soon as administratively practicable thereafter, but, in any event,
no later than the close of the calendar year in which such Termination Date
occurs or (if later) the 15th day of the third calendar month following such
Termination Date.  Vested stock options shall remain exercisable by Employee
under this Section 7(b) until the earlier of (A) 30 days from the Termination
Date and (B) the latest date upon which such stock options expire by their
original terms under any circumstances.
 
 
(c)Termination by Employee Without Good Reason

 
If Employee terminates the Service Period for reasons other than Good Reason,
Employee will be entitled to receive payment of the Accrued
Obligations.  Payments under this Section 7(c) shall be made to Employee on the
Termination Date or as soon as administratively practicable thereafter, but, in
any event, no later than the close of the calendar year in which such
Termination Date occurs or (if later) the 15th day of the third calendar month
following such Termination Date.  Vested stock options shall remain exercisable
by Employee under this Section 7(c) until the earlier of (A) three months from
the Termination Date and (B) the latest date upon which such stock options
expire by their original terms under any circumstances.
 
 
(d)Termination as a Consequence of Employee's Death or Disability

 
If the then-current Service Period is terminated prior to the scheduled
expiration date thereof as a consequence of Employee's death or Disability (as
defined below), Employee will be entitled to receive:
 
(i)            the Accrued Obligations and
 

--
23525-0001/LEGAL22099915.8
 
4

--------------------------------------------------------------------------------

 

(ii)           the Annual Bonus that Employee otherwise would have earned for
such year had he continued in the Company's service through December 31 of that
year, pro-rated, on a per diem basis, to reflect Employee's actual length of
service during the year of termination.
 
The payments under clause (i) shall be made to Employee (or his estate) on the
Termination Date or as soon as administratively practicable thereafter, but, in
any event, no later than the close of the calendar year in which such
Termination Date occurs or (if later) the 15th day of the third calendar month
following such Termination Date.  The payments under clause (ii) shall be made
to Employee at the time such amounts would have been paid pursuant to Section 4
of this Agreement had Employee remained an employee of the Company through
December 31 of the year in which his employment terminated.  In no event shall
any payments under clause (ii) be made prior to the effective date of the
release described in Section 7(f).
 
 
(e)Termination by the Company Without Cause or Termination by Employee for Good
Reason

 
If the then-current Service Period is terminated by the Company (or a Successor
Employer thereto, as defined below) prior to the scheduled expiration date
thereof for reasons other than for Cause (and other than due to Employee's death
or Disability), or by Employee for Good Reason, Employee will be entitled to
receive:
 
(i)            the Accrued Obligations,
 
(ii)            a lump sum payment equal to two and half times the sum of
Employee's then (x) annual base salary and (y) target Annual Bonus amount, and
 
(iii)           100% vesting of Employee's then unvested stock options and any
other then outstanding equity-based awards.  With respect to stock options,
Employee shall have until the earlier of (A) 24 months from the Termination Date
and (B) the latest date upon which such stock options expire by their original
terms under any circumstances to exercise such stock options.
 
Payments under clauses (i) and (ii) shall be made to Employee on the Termination
Date or as soon as administratively practicable thereafter, but, in any event,
no later than the close of the calendar year in which such Termination Date
occurs or (if later) the 15th day of the third calendar month following such
Termination Date; provided, however, that in no event shall payments under
clauses (ii) and (iii) be made prior to the effective date of the release
described in Section 7(f).
 
 (f)           Release and Other Conditions
 
As a condition to receiving the payments and benefits under this Section 7 other
than the Accrued Obligations, Employee (or, in the case of Employee's death,
Employee's representative) shall execute (and not revoke within the applicable
revocation period) a general release and waiver of all claims against the
Company (which, in the case of Employee's death, also releases any claims by
Employee's estate or survivors), which release and waiver shall be in a form
 

--
23525-0001/LEGAL22099915.8
 
5

--------------------------------------------------------------------------------

 

acceptable to the Company and in substantially the form attached hereto as
Exhibit A.  The Company (or any Successor Employer thereto) shall present
Employee with the form of release and waiver no later than five business days
after his Termination Date.  Employee must deliver the executed release and
waiver to the Company (or any Successor Employer thereto) no later than the date
specified by the Company (or any Successor Employer thereto) (which date will in
no event be later than 21 days or 45 days, as applicable, after the date on
which Employee is presented with the terms of the release and waiver).  In
addition, payment of the amounts under this Section 7 is contingent on
Employee's full and continued compliance with Section 8 of this Agreement.
 
(g)           Definitions
 
For purposes of this Agreement, the following definitions have the meanings
below.  References to "Company" below include the surviving or successor
employer thereto (the "Successor Employer") following consummation of a Change
of Control.
 
(i)           "Cause" shall mean:
 
(A)           Employee's willful and repeated failure to comply with the lawful
written directives of the Board;
 
(B)           any knowing, willful or intentional act of disloyalty or
misconduct by Employee that is materially injurious to the property, operations,
business or reputation of the Company, or Employee's conviction for, or plea of
guilty or nolo contendere to, a felony or for or of a crime involving moral
turpitude; or
 
(C)           Employee's material breach of this Agreement, provided that the
Company has provided Employee with written notice of such material breach and
Employee shall have failed to cure such breach within 30 business days after
receipt by Employee of such written notice.
 
A determination that "Cause" exists shall be made by the Board, acting
reasonably and in good faith; provided, however, that Employee has not waived
his right to contest any such determination by the Company in accordance with
the provisions of Section 21 below.
 
 
(ii)"Change of Control" shall be limited to the following events affecting the
ownership or control of Emeritus:  (A) a merger or consolidation of Emeritus in
which securities possessing more than fifty percent (50%) or more of the total
combined voting power or total combined fair market value of Emeritus's
outstanding securities are transferred to a "person" (as defined in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the "Exchange
Act")) or "persons" different from the persons holding those securities
immediately prior to such merger or consolidation, (B) any "person" (as defined
in Sections 13(d) and 14(d) of the Exchange Act) becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
either (1) 30% or more of the outstanding shares of common stock of Emeritus or
(2) 30% (by right to vote or grant or withhold any approval) of the outstanding
securities of any other class or classes which individually or together have the
power to elect a majority of the members of the Board of Emeritus, (C) the sale,
transfer or other disposition of
 

 
23525-0001/LEGAL22099915.8
6

--------------------------------------------------------------------------------

 
 
all or substantially all of the assets of Emeritus; or (D) a change in the
composition of the Board during any two-year period such that the individuals
who, as of the beginning of such two-year period, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition, any individual
who becomes a member of the Board subsequent to the beginning of the two-year
period, whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least two-thirds of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with an actual or threatened solicitation of proxies
or consents by or on behalf of an entity (within the meaning of Section 13(d)(3)
of the Exchange Act) other than the Board shall not be considered a member of
the Incumbent Board.

 
         (iii)           "Disability" shall mean Employee's mental or physical
disability for such period of time and under such circumstances as entitle
Employee to receive disability benefits under the terms of the long-term
disability insurance policy then maintained by the Company.  If the Company does
not have a long-term disability insurance policy, Disability shall mean Employee
shall be unable to perform substantially all of his duties under this Agreement
due to accident or disability or physical or mental illness for a period in
excess of 90 or more consecutive working days in any 12-month period, or 120 or
more total working days in any 12-month period.
 
(iv)           "Good Reason" shall mean the occurrence of any of the following
conditions without Employee's express, written consent:
 
(A)           a material diminution in either Employee's annual base salary or
in his total compensation package (except for a diminution in connection with a
general diminution for all executives of the Company and except for a diminution
attributable to Employee's or Company's failure to meet applicable performance
targets, goals or similar criteria);
 
(B)           a material diminution in Employee's authority, position, duties or
responsibilities (and with respect to or in connection with a Change of Control,
relative to Employee's authority, position, duties and responsibilities
immediately prior to the Change of Control);
 
(C)           a material breach by the Company or a Successor Employer of this
Agreement; or
 
(D)           any requirement by the Board of the Company or a Successor
Employer that Employee relocate his principal place of work more than 50 miles
from its location on the date hereof.
 
Notwithstanding the foregoing, termination of employment by Employee will not be
for Good Reason unless (1) Employee notifies the Company in writing of the
existence of the condition which Employee believes constitutes Good Reason
within 90 days of the initial
 

--
23525-0001/LEGAL22099915.8
 
7

--------------------------------------------------------------------------------

 

existence of such condition (which notice specifically identifies such
condition), (2) the Company fails to remedy such condition within 30 days after
the date on which it receives such notice (the "Remedial Period"), and (3)
Employee actually terminates employment within 30 days after the expiration of
the Remedial Period.
 
 
8.Confidential Information

 
Employee acknowledges that information obtained by him during the Service Period
concerning the business or affairs of the Company ("Confidential Information")
is the property of the Company.  Employee shall be prohibited at any time during
or after the Service Period, without the prior written consent of the Board,
from disclosing any Confidential Information to any unauthorized person or use
for Employee's own account or for the account of any person other than the
Company, except (a) to the extent necessary to comply with applicable laws,
(b) to the extent necessary for Employee to render services hereunder, (c) to
the extent that such information becomes generally known to and available for
use by the public other than as a result of Employee's acts or failure to act,
or (d) as reasonably necessary in order to attain legal or financial
advice.  Upon termination of the Service Period or at the request of the Board
at any time, Employee agrees to deliver to the Company all documents containing
Confidential Information or relating to the business or affairs of the Company
that Employee may then possess or have under his control.
 
 
9.Code Section 280G

 
(a)           Notwithstanding anything in this Agreement to the contrary, in the
event that Employee becomes entitled to receive or receives any payment or
benefit under this Agreement or under any other plan, agreement or arrangement
with the Company, any person whose actions result in a Change of Control or any
other person affiliated with the Company or such person (all such payments and
benefits being referred to herein as the "Total Payments") and it is determined
that any of the Total Payments will be subject to any excise tax pursuant to
Code Section 4999 or any similar or successor provision (the "Excise Tax"), the
Company shall pay to Employee either (i) the full amount of the Total Payments
or (ii) an amount equal to the Total Payments, reduced by the minimum amount
necessary to prevent any portion of the Total Payments from being an "excess
parachute payment" (within the meaning of Code Section 280G) (the "Capped
Payments"), whichever of the foregoing amounts results in the receipt by
Employee, on an after-tax basis, of the greatest amount of Total Payments
notwithstanding that all or some portion of the Total Payments may be subject to
the Excise Tax.  For purposes of determining whether Employee would receive a
greater after-tax benefit from the Capped Payments than from receipt of the full
amount of the Total Payments, (A) there shall be taken into account any Excise
Tax and all applicable federal, state and local taxes required to be paid by
Employee in respect of the receipt of such payments and (B) such payments shall
be deemed to be subject to federal income taxes at the highest rate of federal
income taxation applicable to individuals that is in effect for the calendar
year in which the effective date of the Change of Control occurs, and state and
local income taxes at the highest rate of taxation applicable to individuals in
the state and locality of Employee's residence on the effective date of the
Change of Control, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes (as determined by
assuming that such deduction is subject
 

--
23525-0001/LEGAL22099915.8
 
8

--------------------------------------------------------------------------------

 

to the maximum limitation applicable to itemized deductions under Code Section
68 and any other limitations applicable to the deduction of state and local
income taxes under the Code).
 
(b)           All computations and determinations called for by this Section 9
shall be made by a reputable independent public accounting firm or independent
tax counsel appointed by the Company (the "Firm").  All determinations made by
the Firm under this Section 9 shall be conclusive and binding on both the
Company and Employee, and the Firm shall provide its determinations and any
supporting calculations to the Company and Employee within ten business days
after Employee's employment terminates under any of the circumstances described
in Section 7, or such earlier time as is requested by the Company.  For purposes
of making its determinations under this Section 9, the Firm may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Employee shall furnish to the Firm such
information and documents as the Firm may reasonably request in making its
determinations. The Company shall bear all fees and expenses charged by the Firm
in connection with its services.
 
(c)           In the event that Section 9(a) hereof applies and a reduction is
required to be applied to the Total Payments thereunder, the Total Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (i) reduction of any Total Payments that are subject to Code Section 409A
on a pro-rata basis or such other manner that complies with Code Section 409A,
as determined by the Company, and (ii) reduction of any Total Payments that are
exempt from Code Section 409A.
 
 
10.D&O Insurance

 
The Company will maintain at all times during the Service Period officer and
director liability insurance coverage for Employee, in the same aggregate amount
and under the same terms as are maintained for the Company's senior officers and
directors, and will otherwise indemnify Employee and hold him harmless (except
for Employee's gross negligence and/or willful misconduct) to the fullest extent
permitted by Washington law for all losses and expenses incurred by him as a
result of any suits or proceedings relating to Employee's rendering services to
the Company hereunder.
 
 
11.Recoupment

 
Employee acknowledges that he will be subject to any recoupment policies adopted
by the Company pursuant to the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or other law or the listing requirements of any
national securities exchange on which the common stock of the Company is
listed.  In the event of any conflict between the terms of this Agreement and
the terms of any such recoupment policy required by law, the terms of the
recoupment policy shall govern.
 
 
12.Code Section 409A

 
The parties intend that this Agreement and the payments and benefits provided
hereunder, including, without limitation, those provided pursuant to Section 7
hereof, be exempt from the requirements of Code Section 409A to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4),
 

--
23525-0001/LEGAL22099915.8
 
9

--------------------------------------------------------------------------------

 

the involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise.  To the extent Code Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits hereunder comply with the deferral, payout and other
limitations and restrictions imposed under Code Section 409A.  Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions; provided, however,
that nothing herein shall be construed as guarantying Employee a particular tax
result whether under Code Section 409A or any other provision of the Code (or
the regulations and other guidance thereunder).  Without limiting the generality
of the foregoing, and notwithstanding any other provision of this Agreement to
the contrary:
 
 (a)           To the extent Code Section 409A is applicable to this Agreement,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment (or termination of the Service
Period) unless such termination constitutes a "separation from service" within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder (a "Separation from
Service"), and, for purposes of any such provision of this Agreement, references
to "terminate," "termination," "termination of employment," "resigns" and like
terms shall mean Separation from Service.


(b)           If Employee is a "specified employee" within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of Employee's Separation
from Service, Employee shall not be entitled to any payment or benefit on
account of Employee's Separation from Service, until the earlier of (i) the date
which is six months after Employee's Separation from Service for any reason
other than death or (ii) the date of Employee's death.  The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A on
Employee.  Any amounts otherwise payable to Employee upon or in the six month
period following Employee's Separation from Service that are not so paid by
reason of this Section 12(b) shall be paid (without interest) as soon as
practicable (and in any event within 30 days) after the date that is six months
after Employee's Separation from Service (or, if earlier, as soon as
practicable, and in any event within 30 days, after the date of Employee's
death).


(c)           With regard to any provision in this Agreement, including, without
limitation, Section 6 hereof, that provides for reimbursement of expenses or
in-kind benefits, except for any expense, reimbursement or in-kind benefit
provided pursuant to this Agreement that does not constitute a "deferral of
compensation," within the meaning of Treasury Regulation Section 1.409A-1(b)
(including without limitation by reason of the safe harbor set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion), (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) such payments shall be made on or before the last day of Employee's
taxable year following the taxable year in which the expense occurred.

--
23525-0001/LEGAL22099915.8
 
10

--------------------------------------------------------------------------------

 

13.           No Duty to Mitigate
 
The Company shall not be entitled to set off any of the following amounts
against the payments or benefits to which the Employee may become entitled under
this Agreement:  (i) any amounts which the Employee may subsequently earn
through other employment or service following his Termination Date with the
Company or (ii) any amounts which the Employee might have potentially earned in
other employment or service had he sought such other employment or service.
 
 
14.Prior Agreements

 
This Agreement embodies the complete agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes any and all
prior agreements, arrangements or understandings, written or oral, between the
Parties with respect to such subject matter, including the Prior Employment
Agreement.  This Agreement may be amended or modified, and the terms hereof may
be waived, only in writing duly executed and delivered by Employee and Emeritus.
 
 
15.Employment Taxes

 
All payments made pursuant to this Agreement will be subject to withholding of
all applicable income, employment and other taxes.  Employee understands that
all incentive stock options he holds as of the Effective Date shall be treated
as nonqualified stock options for federal income tax purpose on and after the
Effective Date as a result of the post-termination exercise periods set forth in
Sections 7(b) and 7(e) of this Agreement.
 
 
16.Survival

 
The provisions of Sections 4 through 21 will survive any termination of this
Agreement.
 
 
17.Governing Law

 
All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by the laws of the State of Washington, without
regard to any rules governing conflicts of laws.
 
 
18.Notices

 
Any notices, consents or other communication required hereunder shall be in
writing and shall be sufficiently given only if sent by overnight courier (such
as Federal Express) or by registered or certified mail (return receipt
requested), postage prepaid, or by facsimile or by e-mail addressed as follows
(or to such other address or addresses as may hereafter be furnished in writing
by notices similarly given by one Party to the other):
 
To the Company or the Board:
 
Emeritus Corporation
 
3131 Elliott Avenue, Suite 500
 

--
23525-0001/LEGAL22099915.8
 
11

--------------------------------------------------------------------------------

 

Seattle, Washington 98121
 
Attn:  Chairman of the Compensation Committee
 
 
To Employee:

 


 
 
To Employee's home address last communicated to the Company in writing.

 
 
19.Counterparts

 
This Agreement may be executed in two or more original counterparts, each of
which shall constitute one and the same instrument.  Only one such counterpart
signed by the Party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.  Signatures may be exchanged by
telecopy, with original signatures to follow.  Each party to this Agreement
agrees to be bound by its/his own telecopied signature and to accept the
telecopied signature of the other Party to this Agreement.
 
 
20.Severability

 
The various provisions of this Agreement are severable from each other and from
the rest of this Agreement, and, in the event any part of this Agreement is held
to be invalid or unenforceable by a court or otherwise, the remainder of this
Agreement shall be fully effective, operative and enforceable.
 
 
21.Disputes; Attorneys' Fees

 
Except as otherwise provided in the last sentence hereof, the Parties agree that
any claim, controversy or dispute arising out of, in connection with, related to
or regarding the subject matter hereof ("Dispute(s)") shall be resolved by
arbitration ("Arbitration") conducted by a single arbitrator engaged in the
practice of law (the "Arbitrator") under the Employment Arbitration Rules (the
"EAR") of the American Arbitration Association ("AAA").  The Federal Arbitration
Act, 9 U.S.C., Sections 1-16, not state law, shall govern all Arbitration
proceedings instituted hereunder.  The Arbitrator's award or ruling with respect
to any Dispute shall be final, binding and nonappealable and may be entered in
any court having jurisdiction thereof.  Each Party shall bear its own costs and
attorneys' fees of the Arbitration proceeding; provided, however, that, in
addition to any damages awarded by the Arbitrator, the substantially prevailing
Party in the Dispute (as determined by the Arbitrator) shall be entitled to
receive from the other Party its/his reasonable attorneys' fees and
out-of-pocket costs.  The laws of the State of Washington shall govern the
construction and interpretation of this Agreement, and any Arbitration hereunder
shall be conducted in Seattle, Washington.  It is expressly agreed that a Party
may seek injunctive relief in the case of any dispute in Arbitration or in an
appropriate court of law or equity, at the sole discretion of such Party.
 
 
22.Assignment

 
Except as herein expressly provided, the respective rights and obligations of
Employee and the Company under this Agreement shall not be assignable by either
party without the written consent of the other party and shall, subject to the
foregoing, inure to the benefit of and
 

--
23525-0001/LEGAL22099915.8
 
12

--------------------------------------------------------------------------------

 

be binding upon Employee and the Company and their permitted successors or
assigns.  Nothing herein expressed or implied is intended to confer on any
person other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
 
23.Waiver

 
No provision hereof shall be deemed waived and no breach excused, unless such
waiver or consent excusing the breach is made in writing and signed by the party
to be charged with such waiver or consent.  A waiver by a party of any provision
of this Agreement shall not be construed as a waiver of a further breach of the
same provision.
 
[Signature Pages to Follow]
 

--
23525-0001/LEGAL22099915.8
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.
 

   
EMERITUS:
 
   
EMERITUS CORPORATION
 
 
 
By:  /s/  Robert
Marks                                                               
Name:  Robert Marks
Title: Chair, Compensation Committee
         
EMPLOYEE:
 
 
   
 
By:  /s/ Granger
Cobb                                                               
Name:  Granger Cobb
 




                             


--
23525-0001/LEGAL22099915.8
 
14

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 


 
FORM OF RELEASE
 


In consideration for the payments and benefits to be provided pursuant to
Section 7 of the Amended and Restated Employment Agreement ("Agreement") entered
into by and between Granger Cobb ("Employee") and Emeritus Corporation, a
Washington corporation (the "Company"), with an effective date of January 1,
2012, Employee agrees to the following:


(a)           Employee represents that Employee has not filed any complaints,
charges or lawsuits against the Company with any governmental agency or any
court.


(b)           Employee expressly waives all claims against the Company and
releases the Company, and any of the Company's past, present or future parent,
affiliated, related, and/or subsidiary entities, and all of the past and present
directors, shareholders, officers, general or limited partners, employees,
agents, and attorneys, and agents and representatives of such entities, and
employee benefit plans in which Employee is or has been a participant by virtue
of his or her employment with the Company (collectively, the "Releasees"), from
any claims that Employee may have against the Company or the Releasees. It is
understood that this release includes, but is not limited to, any claims arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever, (1) Employee's employment with the Company or its
subsidiaries or the termination thereof or (2) Employee's status at any time as
a holder of any securities of the Company, including any claims for wages, stock
or stock options, employment benefits or damages of any kind whatsoever arising
out of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, any legal restriction on the Company's right to
terminate employment, or any federal, state or other governmental statute or
ordinance, including, without limitation, the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Washington Law Against Discrimination Act, the
Washington Family and Parental Leave Act, or any other legal limitation on the
employment relationship (the "Release"); provided, however, notwithstanding
anything to the contrary set forth herein, that this Release shall not extend to
(i) benefit claims under employee pension benefit plans in which Employee is a
participant by virtue of Employee's employment with the Company or its
subsidiaries or to benefit claims under employee welfare benefit plans for
occurrences (e.g., medical care, death, or onset of disability) arising after
the execution of this Release by Employee, (ii) Employee's rights to severance
pay and benefits under the Agreement, (iii) any claims Employee may have for
indemnification pursuant to law, contract or Company policy, (iv) any claims for
coverage under any applicable directors' and officers' insurance policy in
accordance with the terms of such policy, or (v) any claims arising from events
that occur after the date Employee signs this Release.


Employee understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). Employee understands and
warrants that Employee has been given a period of twenty-one (21) days to review
and consider this Release

--
23525-0001/LEGAL22099915.8
 
A-1

--------------------------------------------------------------------------------

 

or forty-five (45) days if Employee's termination is part of a group reduction
in force. Employee further warrants that Employee understands that Employee has
a period of seven days (7) after execution of this Release to revoke the release
by notice in writing to the Company.


EMPLOYEE ACKNOWLEDGES ALL OF THE FOLLOWING:


(A)           I HAVE CAREFULLY READ AND HAVE VOLUNTARILY SIGNED THIS RELEASE;


(B)           I FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS RELEASE,
INCLUDING THE WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT;
AND


(C)           PRIOR TO SIGNING THIS RELEASE, I HAVE BEEN ADVISED OF MY RIGHT TO
CONSULT, AND HAVE BEEN GIVEN ADEQUATE TIME TO REVIEW MY LEGAL RIGHTS WITH AN
ATTORNEY OF MY CHOICE.




 /s/  Granger Cobb         
Signature

Granger Cobb          
Printed Name


12/28/11              
Date





--
23525-0001/LEGAL22099915.8
 
A-2

--------------------------------------------------------------------------------

 
